Gray, C. J.
The defendant has no just ground of exception to the rulings and instructions at the trial. The appraisement made according to the agreement of the parties was introduced without objection, and was competent evidence, as between them, of the value of the defendant’s property at the time of the appraisement. The amount for which the plaintiff’s property was sold by auction was competent evidence of its value at the time of sale. Kent v. Whitney, 9 Allen, 62. Campbell v. Woodworth, 20 N. Y. 499. And there was evidence tending to show that it had not depreciated between the dates of the appraisement and *541of the sales by auction. There was therefore sufficient evidence for the jury that the market value of the defendant’s property was not, and that that of the plaintiff’s was, less than the estimate put upon it by the appraisers. The loss sustained by the plaintiff from the breach of the contract, and the measure of the damages which he was entitled to recover, was the difference between the market value of his property and the amount which he would have received for it if the defendant had carried out his bargain; and so the jury were instructed. . Exceptions overruled.